SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of theSecurities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant [ X ] Filed by a Party other than the Registrant [ ] Check the appropriate box: [ ] Preliminary Proxy Statement [ ] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [ ] Definitive Proxy Statement [X] Definitive Additional Materials [ ] Soliciting Material Pursuant to Sec. 240.14a-12 Delaware Group® Equity Funds III (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1. Title of each class of securities to which transaction applies: 2. Aggregate number of securities to which transaction applies: 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4. Proposed maximum aggregate value of transaction: 5. Total fee paid: [ ] Fee paid previously with preliminary proxy materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: Delaware American Services Fund VOTING REMINDER! PLEASE VOTE TODAY! YOUR VOTE IS IMPORTANT TO AVOID FURTHER CONTACT AND COSTSASSOCIATED WITH REMINDER MAILINGS AND TELEPHONE SOLICITATION! December Dear Shareholder: Recently, we distributed proxy materials regarding the Special Meeting of Shareholders of the Delaware American Services Fund. This meeting, which was last scheduled for December 30, 2009, has been adjourned due to lack of investor response. The meeting is now scheduled for January 12, 2010 at 3:00 p.m., Eastern time at 2005 Market Street, 29th Floor, Philadelphia, PA 19103. Our records indicate that we have not received your voting instructions. After careful review, your Board of Trustees has recommended that shareholders vote to approve the proposals, as described in the Proxy Statement we previously sent you. We urge you to act promptly in order to allow us to obtain a sufficient number of votes, avoid the cost of additional solicitation, and the possibility of another meeting adjournment. Your vote is important no matter how many shares you own.
